Citation Nr: 0634571	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for a right knee 
disability to include as secondary to the claimed left knee 
disability.

4.  Entitlement to service connection for residuals of a jaw 
injury.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the RO.  

In January 2006, the veteran testified at a hearing before 
the undersigned at the RO.  

At his hearing, he withdrew his appeal with respect to the 
issue of entitlement to service connection for a thyroid 
disorder.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a right knee disability 
to include as secondary to service-connected residuals of a 
left knee injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a gunshot wound of the left knee, to include 
arthritis and retained foreign body, are shown to be related 
to the veteran's active duty service.
2.  The veteran is not shown to be suffering from residuals 
of a fracture of the jaw.

3.  A cervical spine disability is not shown to be related to 
the veteran's active duty service.

4.  The veteran is not shown to be suffering from residuals 
of a concussion.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound of the left knee, to include 
arthritis and retained foreign body, are due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.301(a) (2006).

2.  Residuals of a jaw injury are not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A cervical spine disability is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Residuals of a concussion are not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a November 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  Regarding the claims 
that are denied, no disability ratings or effective dates 
will be assigned.  Regarding the left knee disability, 
service connection is granted below; the Board concludes that 
no corrective VCAA notice need be sent to the veteran, as he 
would be greatly prejudiced by delay in the receipt of 
benefits to which he is entitled.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  He has also been 
afforded VA medical examinations in furtherance of his 
claims.  Regarding certain of the claims decided herein, no 
VA examination was provided or was somehow incomplete.  In 
each such instance the Board explains below why no remedial 
action is necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301(a).

Discussion

Left knee 

In service, the veteran shot himself in the left knee.  
Initially, he reported that the incident was an accident.  
Subsequently, he asserted that he shot himself in order to be 
discharged early for medical reasons.  An inquiry, however, 
revealed that the veteran discharged his weapon carelessly 
and that a verbal reprimand would be issued.  The Board 
concludes that the evidence is in equipoise as to whether the 
self inflicted gunshot wound to the veteran's left knee was 
accidentally or willfully incurred.  In resolving all doubt 
in the veteran's behalf the Board finds that the gunshot 
wound to the left knee was incurred in line of duty and not 
of the veteran's own willful misconduct.

On June 2004 VA joints examination report, the examiner noted 
a post service left knee injury.  Nonetheless, the examiner 
diagnosed residual mild degenerative arthritis and retained 
foreign body in the left knee due to the in-service gunshot 
wound.  Pursuant to this medical opinion, service connection 
for residuals of a left knee injury is granted.  38 C.F.R. 
§ 3.303.

The Board notes that the examiner also diagnosed a left knee 
medial meniscal tear with sinovitis but opined that these 
were not residuals of a in-service left knee injury.  Service 
connection herein is granted solely for left knee 
symptomatology attributable to the left knee injury that 
occurred in service.

Jaw

The veteran suffered a jaw fracture in service and is 
claiming service connection for residuals of that fracture.  
A prerequisite to the granting of service connection is the 
presence of a current disability.  Gilpin, supra.  In June 
2004, the veteran was afforded a VA dental and oral 
examination in furtherance of his claim.  While the examiner 
found some dental problems, which are not at issue herein, he 
found no disability of the jaw.  Indeed, he noted no 
temporomandibular joint (TMJ) syndrome, and there were no 
complaints or sounds consistent with TMJ syndrome.  
Furthermore, mandible movement was not consistent with TMJ 
syndrome.  Mandibular range of motion was normal.

Because there is no apparent disability of the jaw, service 
connection for residuals of an injury to the jaw is denied.  
Id.; 38 C.F.R. § 3.303.  The Board observes that the veteran 
may well believe that he suffers from residuals of a jaw 
fracture.  If indeed this is the veteran's opinion, the Board 
cannot credit it, as the veteran is not shown to be competent 
to render medical opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board further notes that a remand for a further VA 
dental/oral examination is entirely unnecessary.  The June 
2004 examiner did not have access to the claims file and did 
not, for that reason, have the information necessary to make 
a determination as to the etiology of any residuals of a jaw 
fracture found.  However, since no disability of the jaw was 
found, the presence or absence of the claims file was 
inconsequential.  VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Cervical spine 

The service medical records are silent as to the cervical 
spine.  On separation, no disability specific to the cervical 
spine was noted, and the veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the 
military medical profile system).

Post-service medical records reflect degenerative changes of 
the lumbar spine as well as neck pain since a 1996 motor 
vehicle accident.  The record contains no competent medical 
opinion linking the veteran's cervical spine disability to 
service.

Because there is no competent medical opinion indicating a 
nexus between the veteran's current cervical spine disability 
and service, service connection for that claimed disability 
is denied.  38 C.F.R. § 3.303.  The veteran, of course, is 
not competent to render an opinion regarding the etiology of 
his cervical spine disability.  Espiritu, supra.

The veteran was not afforded a VA medical examination in 
connection with this claim.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's cervical spine degenerative changes to service, a 
medical opinion regarding whether the veteran's cervical 
spine degenerative changes are directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Concussion

The veteran reportedly lost consciousness when he was 
attacked in Manhattan and suffered a jaw fracture.  This 
claimed loss of consciousness was not confirmed by any 
medical professional.  In any event, the current medical 
evidence does not reflect that the veteran suffered from any 
residuals of a concussion.  As such, service connection for 
residuals of a concussion is denied.  38 C.F.R. § 3.303; 
Gilpin, supra.

The Board observes that the veteran may well believe that he 
suffers from residuals of a concussion.  If indeed this is 
the veteran's opinion, the Board cannot credit it, as the 
veteran is not shown to be competent to render medical 
opinions upon which the Board may rely.  See Espiritu, supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for residuals of a gunshot wound of the 
left knee, to include arthritis and retained foreign body, is 
granted.

Service connection for residuals of a jaw in jury is denied.

Service connection for a cervical spine disability is denied.

Service connection for residuals of a concussion is denied.


REMAND

At his January 2006 hearing the veteran alleged that his PTSD 
was due to a savage assault in Manhattan in which he suffered 
a fractured jaw.  Because the veteran is alleging PTSD due to 
personal assault, VA has a heightened duty to assist.  See 38 
C.F.R. § 3.304(f)(3).  Thus, the Board will request all 
medical records dated from July 28, 1968 to September 11, 
1968 from St. Albans Naval Hospital.  The Board will then 
order another VA psychiatric examination for an opinion 
regarding the specific stressors leading to the veteran's 
currently diagnosed PTSD, as instructed below.

Regarding the claimed right knee disability, it appears that 
the veteran is alleging that it was caused or aggravated by 
the now service-connected left knee disability.  A VA 
orthopedic examination must be conducted, as described below, 
to determine the foregoing.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
New Jersey Health Care System clinical 
records dated from November 2004 to the 
present.

2.  Associate with the claims file St. 
Albans Naval Hospital medical records 
dated from July 28, 1968 to September 11, 
1968.

3.  Next, schedule a VA psychiatric 
examination to determine whether the 
veteran suffers from PTSD as a result of a 
stressor identified as a July 1968 
assault, as shown in the veteran's service 
medical records.  

The examiner should give a complete 
rationale for any opinion provided.  The 
claims file should be made available to 
the examiner for review and the 
examination report should indicate whether 
the claims file was reviewed.

4.  Schedule a VA orthopedic examination 
for a diagnosis of all right knee 
disorders.  The examiner should offer an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any currently manifested 
right knee disability is proximately due 
to or been chronically worsened by the 
veteran's service connected residuals of a 
gunshot wound of the left knee, to include 
arthritis and retained foreign body.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should give a complete 
rationale for any opinion provided.  The 
claims file should be made available for 
review and the examination report should 
indicate whether the claims file was 
reviewed.

5.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.


Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


